USDC SDNY
DOCUMENT

ee ELECTRONICALLY FILED

Gi BP GABRIEL A. LE] 2°" a

 

 

41 Flatbush Avenue, 1st Floor, Brooklyn, New York 11217 @ Glevyfirm@gmail.com @ (516) 287-3458

July 13, 2021

VIA ECF

Hon. Judge Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

RE: GOMEZ V. TRA DI NOI, CORP., et al.
Docket 1:21-cv-03122-AT

Dear Judge Torres:

This firm represents plaintiff, Alexander Gomez, in the above referenced matter. The Parties submit
this correspondence jointly to inform the Court that they are working diligently towards a potential resolution
of this matter. While a resolution has not yet been reached, they are hopeful that they will be able to reach one
soon. In order to continue their efforts, and in advance of the upcoming conference scheduled before Your
Honor on July 22, 2021, we request that conference be adjourned and the same of this matter be continued for

another 30 days to August 22, 2021, or a comparable date which better suits the Court’s calendar.

Thank you for your attention to this matter.

Sincerely, DENIED.

SO ORDERED.

es AF Dated: July 14, 2021

New York, New York

Gabriel Levy, Esq. }

CC: All Parties Via ECF ANALISA TORRES
United States District Judge

 

 
